FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          April 6, 2021
                                                                         Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

 CURT A. MARCANTEL, an individual,

       Plaintiff - Appellant,

 v.                                                           No. 19-4055

 MICHAEL AND SONJA SALTMAN
 FAMILY TRUST; MICHAEL A.
 SALTMAN, an individual; SONJA
 SALTMAN, an individual,

       Defendants - Appellees.
                      _________________________________

                     Appeal from the United States District Court
                               for the District of Utah
                           (D.C. No. 2:16-CV-00250-DBP)
                       _________________________________

Paxton R. Guymon (Lauren Parry Johnson with him on the briefs), of York Howell &
Guymon, South Jordan, Utah, for Plaintiff-Appellant.

Eric P. Lee (Justin J. Keys with him on the briefs), of Hoggan Lee Hutchinson, Park City,
Utah, for Defendants-Appellees.
                         _________________________________

Before HARTZ, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________

      In 2015, Michael and Sonja Saltman sold a vacant lot in Park City, Utah, to

Curt Marcantel. Eager to develop the property or otherwise turn a profit, Marcantel
pushed to close the deal quickly. But at the time of the sale, the Saltmans knew

something that Marcantel didn’t: a ten-foot wide sewer easement (including a sewer

pipe within it) ran under a portion of the property, rendering infeasible the most

lucrative development designs. Worse still, the Saltmans and the owner before them

had both lobbied the city to relocate the sewer easement, all to no avail.

      The Saltmans told Marcantel none of this. Nor did the title company that

Marcantel hired discover the easement. And that title company wasn’t the first or the

last to miss the easement. Because of an indexing error by the county recorder, at

least three different title companies on four separate occasions failed to find and note

the sewer easement on the property. Marcantel first heard about the easement when

his prospective buyer alerted him to it; that buyer fortuitously learned of the

easement from a neighboring property owner. The prospective buyer then balked at

Marcantel’s asking price. Marcantel eventually sold the lot at a significant loss.

      Marcantel sued the Saltmans for, among other things, fraudulent nondisclosure

and breach of the parties’ real estate purchase contract. He argued that the Saltmans’

mum’s-the-word approach breached their contractual and common-law duties to

disclose the easement. For their part, the Saltmans claimed they had assumed

Marcantel knew about the easement, and in any event, Marcantel had constructive

notice of the easement because it was publicly recorded. Adopting almost verbatim

the Saltmans’ proposed order, the district court granted the Saltmans summary

judgment on all Marcantel’s claims.



                                           2
      On appeal, Marcantel argues that the district court repeatedly misapplied Utah

law and disregarded summary-judgment procedure that required it to draw inferences

in Marcantel’s favor. We agree. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm in part, reverse in part, and remand for further consideration consistent with

this opinion.

                                   BACKGROUND

I.    Factual Background

      In early 2007, Michael and Sonja Saltman purchased a mostly vacant lot (the

“Property”) in Park City, Utah, hoping to develop it. 1 They bought the Property from

Old Town Partners, LLC (“Old Town”) through the Michael and Sonja Saltman

Family Trust (the “Trust”) for $1,700,000. Though the Saltmans’ title commitment

and title policy hadn’t identified any encumbrances, Old Town informed them prior

to closing that it had been working with Park City officials to try to relocate a ten-

foot wide sewer line easement (the “Easement”) that crossed under the Property.

      In May 1989, the Summit County Recorder’s Office recorded a document

titled “Grant of Easement,” naming Verna Thorn as Grantor and the Snyderville

Basin Sewer Improvement District as Grantee. The Grant of Easement contained a

metes-and-bounds legal description, rather than a reference to the parcel or tax serial




      1
        Not long after the Saltmans purchased the property, Park City approved their
application to deem the single existing structure on the Property “non-historic.” The
Saltmans then had the structure demolished.
                                            3
number. 2 Unfortunately, the county recorder indexed the recorded Easement

incorrectly. 3 The abstracts mistakenly recorded the Easement on the wrong section of

the relevant city block. 4

       As part of Old Town’s efforts to relocate the Easement, it commissioned an

existing-conditions survey (the “Survey”) of the Property (depicted below with the

Easement highlighted in yellow):


       2
         The Easement was described as follows: “A 10.00 foot wide sanitary sewer
easement lying 5.00 feet on each side of the following described centerline:
beginning at a point on the north line of Grantor’s property and south line of 11th
Street, also known as Crescent Street, said point being . . . 2883.76 feet along the
section line and south 1318.04 feet from the southwest corner of section 9, Township
2 south, range 4 east S.L.B.&M., said point also being . . . 141.32 feet and . . . 15.05
feet from the city monument at the intersection of 11th Street and Park Avenue, and
running thence . . . 60.0 feet more or less to the south line of Grantor’s property and
terminating.” App. vol. 1 at 51.
       3
          In addition to maintaining “an entry record,” Utah Code § 17-21-6(1)(a),
Utah law requires county recorders to “keep a tract index” that, among other things,
describes “the kind of instrument [recorded], the time of recording, and the book and
page and entry number[,]” id. § 17-21-6(1)(f). This process by which the county
recorder copies recorded instruments into the tract index is known as “abstraction.”
See id. § 17-21-6(3)(b) (requiring that “[a] recorder shall abstract an instrument in the
tract index” unless the instrument is deficient in one of the ways the statute
specifies). Utah law requires a tract index to be kept “so that it shows a true chain of
title to each tract or parcel, together with each encumbrance on the tract or parcel,
according to the records of the office.” Id. § 17-21-6(3)(a) (emphasis added). The
purpose of the tract index is to make it easier for the public to find recorded
instruments. See Boyer v. Pahvant Mercantile & Inv. Co., 287 P. 188, 191 (Utah
1930) (noting that “the purpose” of the tract index is to “afford[] a correct and easy
reference to the books of record” and “is designed . . . for the convenience of those
searching the records” (quotation marks and citation omitted)).
       4
        As discussed below, this error caused several title companies to miss the
Easement in their title reports. The Easement wasn’t identified despite title searches
by professional title agents when Old Town, the Saltmans, or Marcantel purchased
the Property, nor when Marcantel was in the process of selling the property.
                                           4
App. vol. 8 at 2221–22.

      Like Old Town before them, the Saltmans wanted to develop the Property. So

they engaged Elliot Workgroup Associates (“Elliot Workgroup”) to prepare needed

predevelopment applications to submit to Park City. Specifically, they hoped to

subdivide the Property into three lots to build a residential property on each as shown

below (the Easement is again highlighted in yellow).




                                           5
Id. at 2223.

      Elliot Workgroup submitted those applications to Park City on April 30, 2007.

At some point, Elliot Workgroup had acquired the Survey from Old Town and

included it in the applications. The Saltmans contemporaneously applied to the sewer

district to have the Easement relocated. Mr. Saltman signed the applications, each of

which included the Survey. The applications to Park City also contained an

“Acknowledgement of Responsibility” by which Mr. Saltman verified that he

understood the application instructions and that the documents submitted were “true

and correct.” Id. vol. 4 at 1056, 1081, 1108, 1134. The sewer district never approved

the Saltmans’ plan to relocate the Easement. Ultimately, the Saltmans didn’t pursue

the development plans contemplated in their applications and abandoned all plans to

develop the Property after the 2007 financial crisis and ensuing recession.

      In 2014, under what his daughter described as “financial distress,”

Mr. Saltman decided to sell the Property to pay off a $1,461,000 loan. Id. vol. 2 at


                                           6
539:18–540:2; id. vol. 4 at 890–91. In early 2015, the Saltmans listed the Property

for sale. Soon after, the Saltmans entered into a Real Estate Purchase Contract

(“REPC”) for the Property’s sale with Lakeland Homes, Inc. (through Marcantel, its

president). Marcantel agreed to buy the Property for $1,775,000.

      Three provisions of the REPC are relevant here. First, REPC Section 10.2

provided:

      Seller agrees to: (a) disclose in writing to Buyer defects in the Property
      known to Seller that materially affect the value of the Property that cannot
      be discovered by a reasonable inspection by an ordinary prudent Buyer[.]

Id. vol. 2 at 407. Second, REPC Section 7 (“Seller Disclosures”) stated:

      No later than the Seller Disclosure Deadline . . . , Seller shall provide to
      Buyer the following documents in hard copy or electronic format which
      are collectively referred to as the “Seller Disclosures”: . . . (h) Other
      (specify): Survey if one has been done.

Id. at 405–06. Third, Section 6(D) of the “Seller’s Property Condition Disclosure”

(incorporated into the REPC by Sections 7(a) and 10.2) included the following:

      Are you aware of any survey(s) that have been prepared for the Property
      or any adjoining property or properties? If ‘Yes,’ please provide a copy
      of any such survey(s) in your possession.

Id. vol. 4 at 877. The Saltmans marked “no,” and they never provided Marcantel with

a copy of the Survey. Id. at 877, 897.

      At no time did the Saltmans tell Marcantel about the Easement or their efforts

to relocate it. Although Marcantel commissioned a title search through Coalition

Title and Stewart Title, neither company identified the Easement. So when Marcantel

closed on the Property, he didn’t know about the Easement.


                                           7
      In fall 2015, Marcantel contracted to sell the Property to Joe Kelly for

$1,995,000—what would have been a profit of over $200,000. U.S. Title prepared the

title commitment for Kelly, and it too failed to identify the Easement. But while at

the Property one day, Kelly learned of the Easement when a “purported neighbor”

commented to him about it. 5 Id. at 898. Kelly cancelled the purchase contract and

made two reduced offers of $1,250,000 and $1,400,000, both of which Marcantel

rejected. In March 2018, Marcantel finally sold the Property to a different buyer for

$1,450,000, suffering a loss of over $300,000.

II.   Procedural History

      In March 2016, Marcantel sued Stewart Title Guaranty Co., Coalition Title,

Michael Saltman, Sonja Saltman, and the Trust in the United States District Court for

the District of Utah. The case was assigned to a magistrate judge and all parties

consented.

      In March 2018, the district court granted summary judgment to Coalition Title

and dismissed it from the case. A few months later, Marcantel stipulated to

dismissing Stewart Title from the case after it settled with him for $272,500.

      That left three defendants—the Trust and Michael and Sonja Saltman.

Marcantel asserted claims for fraudulent nondisclosure and fraudulent

misrepresentation against the Saltmans, claiming they had breached their duty to

disclose the Easement and Survey and had misrepresented the Property’s


      5
       The record tells us little about the circumstances or content of this
conversation.
                                           8
development potential. He also brought claims for breach of contract and breach of

the implied covenant of good faith and fair dealing against the Trust, claiming it had

similarly breached its obligations under the REPC by failing to disclose the Easement

and to produce the Survey.

      At the close of discovery, the Saltmans and the Trust jointly moved for

summary judgment on all Marcantel’s claims. Because the Easement was recorded,

the Saltmans argued that Marcantel had constructive notice of it, barring his claim for

fraudulent nondisclosure. They also maintained that they didn’t know that Marcantel

was unaware of the Easement and didn’t possess the Survey (or even know that it

existed until this litigation). Marcantel moved for partial summary judgment on his

claims for breach of contract and fraudulent nondisclosure. Marcantel argued that the

Trust and the Saltmans “concealed and failed to disclose the Sewer Easement” and

did not provide him a copy of the Survey as required by the REPC. Id. at 882. He

maintained that he wouldn’t have purchased the Property had he known about the

Easement and that he learned of it only when the sale to Kelly fell through.

      In February 2019, the district court held a hearing on the parties’ cross-

motions for summary judgment during which it asked the parties numerous questions

regarding the fraud and contract claims. At the end of the hearing, the court shared its

preliminary conclusions, explaining that it intended to grant the Saltmans’ motion for

summary judgment and to deny Marcantel’s partial motion for summary judgment.

Additionally, the court asked the Saltmans to prepare a proposed order (the

“Proposed Order”) consistent with its preliminary ruling.

                                           9
      Marcantel objected to the Saltmans’ Proposed Order as “inconsistent with the

Court’s findings of fact, conclusions of law and oral rulings announced at the

hearing[.]” Appellant’s Principal Br., Ex. 4 at 1. He requested that the court edit the

Proposed Order “so that it is consistent with the oral findings and rulings.” Id. at 2.

Although the district court modified the “undisputed facts” section of its

memorandum decision and order (“Memorandum Decision”), it left the remainder

unchanged. Appellant’s Principal Br. at 51. In adopting the Proposed Order, the court

noted Marcantel’s objection but determined that it “accurately reflects the decision of

the court.” App. vol. 8 at 2220 n.3.

      On March 19, 2019, the court entered final judgment and dismissed the case

with prejudice. Marcantel timely appealed from the final judgment and Memorandum

Decision. Marcantel appeals only the district court’s grant of summary judgment for

the Saltmans on his fraudulent-nondisclosure claim and its grant of summary

judgment for the Trust on his breach-of-contract claim.

                                       DISCUSSION

      Marcantel argues that the district court committed numerous errors—both

procedural and substantive—in granting the Saltmans’ motion for summary

judgment. We address Marcantel’s arguments in the following order. First, we

consider whether the district court improperly granted summary judgment on

Marcantel’s fraudulent-nondisclosure claim. Second, we consider whether the district

court improperly granted summary judgment on Marcantel’s breach-of-contract



                                           10
claim. And third, we consider whether the district court reversibly erred by adopting

almost verbatim the Saltmans’ Proposed Order. 6

I.    Standard of Review 7

      “We review summary judgment de novo, applying the same legal standard as

the district court.” Gutierrez v. Cobos, 841 F.3d 895, 900 (10th Cir. 2016) (citation

omitted). Summary judgment is warranted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “When applying this standard, we review the

evidence and draw reasonable inferences therefrom in the light most favorable to the

nonmoving party.” Gutierrez, 841 F.3d at 900 (quoting Ribeau v. Katt, 681 F.3d

1190, 1194 (10th Cir. 2012)).

      In moving for summary judgment, the Saltmans asserted that Marcantel

“fail[ed] to make a showing sufficient to establish the existence of an element

essential to [his] case, and on which [he] will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). This required Marcantel to



      6
         Marcantel raises as a separate issue a claim that the district court erred by
failing to draw inferences in his favor. But “[b]ecause our review is de novo, we need
not separately address arguments that the district court erred by viewing evidence in
the light most favorable to [the Saltmans] and by treating disputed issues of fact as
undisputed.” Simmons v. Sykes Enter., Inc., 647 F.3d 943, 947 (10th Cir. 2011)
(citation omitted).
      7
         We address here only our standard of review governing summary judgment
orders. We consider below what standard of review applies to Marcantel’s argument
that the district court erred by adopting in its entirety the legal analysis contained in
the Saltmans’ Proposed Order.
                                            11
“designate ‘specific facts showing that there is a genuine issue for trial.’” Id. at 324

(quoting Fed. R. Civ. P. 56(e)).

      Further, we review the evidence “through the prism of the substantive

evidentiary burden.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986).

Here, that burden is clear and convincing evidence on Marcantel’s fraudulent-

nondisclosure claim and a preponderance of the evidence on his breach-of-contract

claims. See Anderson v. Kriser, 266 P.3d 819, 823 (Utah 2011) (fraudulent

nondisclosure); Turtle Mgmt., Inc. v. Haggis Mgmt., Inc., 645 P.2d 667, 670 (Utah

1982) (breach of contract).

II.   Fraudulent Nondisclosure

      This appeal requires us to confront several nuances in Utah’s fraudulent

nondisclosure law as it relates to real-estate transactions. “Because this is a diversity

action, we apply the substantive law of the forum state.” MTI, Inc. v. Emp’rs Ins. Co.

of Wausau, 913 F.3d 1245, 1248–49 (10th Cir. 2019) (internal quotation marks and

citation omitted). When interpreting Utah’s law, we “must look to rulings of the

highest state court, and, if no such rulings exist, must endeavor to predict how that

high court would rule.” Amparan v. Lake Powell Car Rental Cos., 882 F.3d 943, 947

(10th Cir. 2018) (quoting Stickley v. State Farm Mut. Auto. Ins. Co., 505 F.3d 1070,

1077 (10th Cir. 2007)). Decisions of a state’s intermediate court of appeals may also

aid us in this process. See Stickley, 505 F.3d at 1077 (“The decision of an

intermediate appellate state court is a datum for ascertaining state law which is not to

be disregarded by a federal court unless it is convinced by other persuasive data that

                                           12
the highest court of the state would decide otherwise.” (internal quotation marks and

citation omitted)). And “[a] federal court performing an Erie analysis may also

consider ‘appellate decisions in other states with similar legal principles . . . and the

general weight and trend of authority in the relevant area of law.’” Amparan, 882

F.3d at 948 (quoting Wade v. EMCASCO Ins. Co., 483 F.3d 657, 666 (10th Cir.

2007)).

       To prevail on a claim for fraudulent nondisclosure under Utah law, the

plaintiff “must prove by clear and convincing evidence that (1) the defendant had a

legal duty to communicate information, (2) the defendant knew of the information he

failed to disclose, and (3) the nondisclosed information was material.” Anderson, 266

P.3d at 823 (internal quotation marks and citation omitted). On the first element,

Utah common law imposes on sellers of real property “a duty to disclose material

known defects that cannot be discovered by a reasonable inspection by an ordinary

prudent buyer.” 8 Hermansen v. Tasulis, 48 P.3d 235, 242 (Utah 2002) (citing

Mitchell v. Christensen, 31 P.3d 572, 575 (Utah 2001)). As to the second element, the




       8
         Utah is among the minority of states that hasn’t codified the common-law
disclosure duty. See 10A Real Estate Brokerage Law and Practice § 15.01 (2020)
(“[A] majority of states and the District of Columbia have adopted laws or
regulations expressly requiring the seller to disclose specified information about the
features or condition of the property.”). The only disclosure duty Utah imposes by
statute relates to properties “contaminated by methamphetamines.” See id. at
Appendix 3A-1 (Utah); Utah Code § 57-27-201.
                                            13
plaintiff must show that the defendant possessed actual knowledge of the material

defect that the defendant allegedly failed to disclose. Anderson, 266 P.3d at 825.

      Before reaching those elements, however, the Saltmans urge us to find that, as

a threshold matter, the Easement isn’t a “defect” under Utah common law. We thus

begin with that question.

      A.     The Easement Constitutes a Defect

      The Saltmans argue that we needn’t examine the merits of Marcantel’s

fraudulent-nondisclosure claim because we should find in the first instance that the

Easement isn’t a defect. They assert that “[i]n the nondisclosure context, defects are

tangible things or conditions,” which necessarily excludes easements. Appellees’ Br.

at 39. Marcantel counters that the “sewer pipeline . . . installed within the Easement”

constitutes “a physical, tangible intrusion in the subsurface of the Property.” Reply

Br. at 1–2. The district court sided with Marcantel. Although the district court

acknowledged that not every easement qualifies as a “defect,” it ruled that the

physical intrusion of the sewer pipe on the Property “was a defect” “[u]nder the

specific facts and circumstances of this case.” App. vol. 8 at 2261. We agree.

      Though the parties agree that Utah common law governs this claim, neither

side identified controlling authority from Utah’s highest courts resolving—or even

addressing—this issue. Lacking any binding decisions from the Utah Supreme Court,

we must predict how that court would rule. See Amparan, 882 F.3d at 947. That is,

we must decide whether the Utah Supreme Court would classify the sewer pipe



                                          14
running under the Property as a defect that could be subject to a real-property seller’s

disclosure obligations. We conclude that it would.

      To start, we must define “defect.” But the REPC offers no definition, nor does

any relevant statute set out its meaning. Further, Utah’s courts haven’t yet explored

the term’s scope. So we follow the parties’ lead—and the Utah Supreme Court’s

preferred approach—by consulting dictionary definitions as a starting point. See State

v. Bagnes, 322 P.3d 719, 723 (Utah 2014) (“The term ‘lewdness’ is not defined by

statute. We must accordingly look elsewhere to derive . . . the ordinary meaning of

the word . . . . A starting point for our assessment of ordinary meaning is the

dictionary.”); Mind & Motion Utah Invs., LLC v. Celtic Bank Corp., 367 P.3d 994,

1001–02 (Utah 2016) (explaining that “when interpreting a contract, we generally

give each term its plain and ordinary meaning” and using Black’s Law Dictionary to

determine the ordinary meaning of “shall”); see also South Ridge Homeowners’ Ass’n

v. Brown, 226 P.3d 758, 759 (Utah Ct. App. 2010) (“In interpreting contracts, the

ordinary and usual meaning of the words used is given effect, which ordinary

meaning is often best determined through standard, non-legal dictionaries.” (internal

quotation marks, ellipsis, and citation omitted)).

       Black’s Law Dictionary defines “defect” as “[a]n imperfection or shortcoming,

esp. in a part that is essential to the operation or safety of a product.” Defect, Black’s

Law Dictionary (11th ed. 2019). Merriam-Webster defines “defect” similarly as “an

imperfection or abnormality that impairs quality, function, or utility.” Defect,

Merriam-Webster, https://www.merriam-webster.com/dictionary/defect (last visited

                                            15
Oct. 5, 2020). Thus, as relevant here, a defect is any condition that renders a property

imperfect or impairs its quality, function, or utility.

       Under this broad formulation, a defect encompasses a host of property

imperfections from the nearly unnoticeable to the obvious. The dictionary definitions

would include, for example, conditions that almost every homeowner has faced:

leaky faucets and clogged drains, linoleum cracks and warped hardwood, blemished

walls and doors that stick. Each of these conditions, though perhaps benign, in some

sense impairs a property’s quality, function, and utility.

       But broken light switches and creaky stairwells won’t trigger common-law

disclosure obligations. Notwithstanding the broad definition of defect, we aren’t

expanding what defects a seller must disclose. That’s because Utah law requires

sellers to disclose only defects that (1) they have actual knowledge of, (2) are

material, (3) and aren’t discoverable upon a reasonable inspection. See Hermansen,

48 P.3d at 242. Minor or obvious defects won’t meet that test.

       Utah’s fraudulent-nondisclosure caselaw supports defining “defect” broadly.

Indeed, in considering home defects, the Utah Supreme Court has taken an expansive

view of a seller’s disclosure obligations. The court first articulated the elements a

plaintiff must establish to prevail on a fraudulent-nondisclosure claim involving

home defects in Mitchell v. Christensen, 31 P.3d 572, 574 (Utah 2001). There, after

purchasing a home from the defendants, the plaintiff discovered several leaks in the

swimming pool’s piping and body. Id. at 573. Relying in part on the doctrine of

caveat emptor, the lower courts granted the defendants summary judgment, ruling

                                            16
that the plaintiff had an opportunity to inspect the home before closing and that she

should have sought an “in-depth inspection” of the pool. Id. at 574. The Utah

Supreme Court reversed. Id. at 576.The court refused to “force purchasers to hire

numerous home inspectors to search for hidden defects.” Id. at 575. Instead, the court

cabined the doctrine of caveat emptor “where a defect is not discoverable by

reasonable care.” Id. at 574 (internal quotation marks and citation omitted). And “in

determining what constitutes reasonable care in the discovery of defects, the proper

standard is whether the defect would be apparent to ordinary prudent persons with

like experience, not to persons with specialized knowledge in the field of

construction or real estate.” Id. at 575.

       A year later, the Utah Supreme Court extended the disclosure obligation to

licensed real estate professionals and reversed a lower court’s grant of summary

judgment to the defendant. See Hermansen, 48 P.3d at 241. The court also defined

“materiality” broadly to include anything “which a buyer or seller of ordinary

intelligence and prudence would think to be of . . . importance in determining

whether to buy or sell.” 9 Id. at 242 (internal quotation marks and citations omitted).

       Then in Yazd v. Woodside Homes Corp., 143 P.3d 283 (Utah 2006), the Utah

Supreme Court further expanded defendants’ disclosure obligations in two ways.


       9
         The full quote defined materiality as anything “which a buyer or seller of
ordinary intelligence and prudence would think to be of some importance in
determining whether to buy or sell.” Id. at 242 (emphasis added) (quotation omitted).
In a later decision, the Utah Supreme Court deleted the word “some” to “clarify the
definition of materiality as the term is used as an element of . . . fraudulent
nondisclosure.” Yazd v. Woodside Homes Corp., 143 P.3d 283, 289 (Utah 2006).
                                            17
First, it extended the disclosure obligation to builder-contractors. Id. at 287 (“Here, it

is Woodside’s status as builder-contractor that gives rise to its legal duty to the home

buyers.”). Second, the court ruled that a defendant may be required to disclose known

material defects affecting the plaintiff’s property even when those defects fall outside

the boundaries of the plaintiff’s property. Id. at 288. In Yazd, the defendant argued

that a report detailing unstable soil conditions in a property adjacent to the plaintiff’s

property couldn’t be “material” because it described soil conditions on land other

than the plaintiff’s. Id. The court disagreed, declining “to categorically deem

immaterial all information concerning property not owned by the party affected by

unsuitable soil conditions.” Id.

      From these decisions, we understand the Utah Supreme Court to have

expressed a clear preference for holding sellers of real property accountable when

they fail to disclose known material defects.

       Against this backdrop, we consider whether the Easement qualifies as an

imperfection or abnormality that impairs the quality, function, or utility of the

Property. We have no doubt that it does. Because developers couldn’t build on top of

the sewer easement, it significantly limited the available options to develop the




                                            18
Property. Consider the Saltmans’ preferred development plan (the highlighted

segment depicts the Easement):




In this iteration, the Property would be divided into three lots, with a residential

home built on each lot. But this three-lot subdivision was feasible only by relocating

the sewer easement to the perimeter of the property. The quality, function, and utility

of a pre-development property is determined in large measure by the freedom with

which a developer can develop the property. Indeed, the Saltmans marketed the

Property this way: “Most development opportunities in old town come with major

constraints, but this parcel is vacant and ready for your ideas . . . . [A]t 6900 SF this

parcel may be able to accommodate up to 5 residential units.” App. vol. 8 at 2224.

But the Easement significantly inhibited development of the Property by limiting




                                            19
available design concepts. In this way, the Easement constitutes an imperfection that

impaired the quality, function, and utility of the Property.

       None of the Saltmans’ arguments persuade us otherwise. Contrary to the

Saltmans’ contention, we wouldn’t be the first court to find that a sewer easement

may constitute a defect. See Moseley v. All Things Possible, Inc., 694 S.E.2d 43, 45–

46 (S.C. Ct. App. 2010), aff’d, 719 S.E.2d 656 (2011) (affirming lower court’s ruling

that defendant was liable for fraud for failing to disclose an underground drainage

easement even though the easement was publicly recorded); Fancher v. Lawrence,

No. 1962, 1992 WL 42793, at *6–7 (Ohio Ct. App. Mar. 6, 1992) (upholding lower

court’s finding that “the existence of a main sewer line [easement] buried under a

portion o[f] the premises” constituted a “substantial latent defect[] in the property”

that was known to the defendants but wasn’t discoverable by reasonable inspection).

       To be sure, some courts considering similar claims have concluded that a

seller’s failure to disclose an easement didn’t give rise to a claim for fraud. See, e.g.,

Schottland v. Brown Harris Stevens Brooklyn, LLC, 968 N.Y.S.2d 90, 92 (N.Y. App.

Div. 2013); Stevenson v. Baum, 75 Cal. Rptr. 2d 904, 907–08 (Cal. Ct. App. 1998);

Bache v. Owens, 929 P.2d 217, 222 (Mont. 1996). But none of those courts

considered, let alone held, that the relevant easement wasn’t a defect. Rather, those

cases concluded that liability didn’t attach because the easements were discoverable,

and a seller needn’t disclose known defects if an ordinary prudent buyer could

discover them upon reasonable inspection. See Schottland, 968 N.Y.S.2d at 92;



                                            20
Stevenson, 75 Cal. Rptr. 2d at 907; Bache, 929 P.2d at 221–22. Those decisions

therefore have little bearing on the issue before us.

       And even if we agreed with the Saltmans that Utah law limits defects to

tangible imperfections, 10 the sewer pipe fits under that rubric. The Saltmans assert

that “[i]n the nondisclosure context, defects are tangible . . . conditions like the leaks

in the swimming pool in Mitchell, the cracks in the foundation in Shiozawa v. Duke,

and the unstable soil under the foundation in Hermansen v. Tasulis.” Appellees’ Br.

at 39 (citations omitted). A tangible sewer pipe runs beneath the Property. We see no

reason why that pipe is less of a physical defect than the cracks in Mitchell’s

swimming pool or Hermansen’s unstable soil.

       Still, the Saltmans insist that the Easement is more akin to “a height

limitation[] and other zoning regulations” than to “an imperfection or shortcoming in

the Property itself.” Id. According to the Saltmans, if we conclude that the sewer pipe

installed within the Easement is a defect, “every zoning regulation governing where

and how much building can occur (e.g., setback requirements and height limits) is a

defect.” Id. at 40. But, as just discussed, the physical component of the Easement—

the sewer pipe—distinguishes it from the purely legal restrictions the Saltmans cite.


       10
         Although Utah courts appear not to have considered the issue, many states
require sellers of real property to disclose intangible (sometimes dubbed
“psychological”) defects. See, e.g., Van Camp v. Bradford, 623 N.E.2d 731, 736
(Ohio Com. Pleas 1993) (holding that “[t]he stigma” arising from a recent, unsolved
rape that occurred in the home constituted an “intangible . . . defect” the seller was
required to disclose); Stambovsky v. Ackley, 169 A.D.2d 254, 257–59 (N.Y. App.
Div. 1991) (holding that caveat emptor didn’t excuse a seller’s failure to disclose that
the home at issue was allegedly haunted).
                                            21
Besides, even if under our definition those zoning regulations could also be

considered “defects,” (a proposition we find doubtful) they would rarely, if ever,

trigger a seller’s disclosure obligations because, ordinarily, they would be readily

discoverable.

      In sum, the ordinary meaning of “defect” encompasses the underground sewer

pipe as a material imperfection in the Property, that is, one that indisputably impaired

its quality, function, and utility. We thus proceed to consider the merits of

Marcantel’s fraudulent nondisclosure claim.

      B.        The District Court Erred in Concluding That Marcantel’s
                Fraudulent Nondisclosure Claim Failed as a Matter of Law

      On appeal, the parties don’t dispute the second or third elements of

Marcantel’s fraudulent-nondisclosure claim; the Saltmans acknowledge that they

possessed actual knowledge of the Easement, and the district court didn’t reach the

materiality question. Rather, Marcantel challenges the district court’s ruling that the

Saltmans owed Marcantel no duty to disclose the Easement and that he failed to

demonstrate the Saltmans’ fraudulent intent. The Saltmans contend that the district

court correctly concluded that Marcantel’s claim failed because (1) the Saltmans had

no duty to disclose the Easement and (2) Marcantel failed to adduce sufficient

evidence of the Saltmans’ allegedly fraudulent intent. We disagree.

                     1.    Duty to Disclose

      Under Utah law, “sellers of real property owe a duty to disclose material

known defects that cannot be discovered by a reasonable inspection by an ordinary


                                           22
prudent buyer.” Hermansen, 48 F.3d at 242 (quoting Mitchell, 31 P.3d at 575).

Because the Saltmans were sellers of real property, Utah law imposed on them a duty

to disclose the Easement (1) if it was material, (2) if it was known to them (which is

undisputed), and (3) if it couldn’t be discovered by a reasonable inspection by an

ordinary prudent buyer.

      Notwithstanding those clear criteria, the Saltmans argue that no duty to

disclose arises if (1) the seller doesn’t know that the buyer is unaware of the defect,

or (2) the buyer has constructive notice of the defect. Finding no basis in Utah law

for the exceptions the Saltmans would have us carve out, we conclude that the district

court erred in granting the Saltmans summary judgment on this element.

                           a.     Sellers’ Disclosure Obligations Apply Even If
                                  They Don’t Know a Buyer Is Unaware of
                                  Material Defects

      The Saltmans contend that the duty to disclose a material defect “arises,

initially, from knowledge that the other party to the transaction is unaware of the

defect.” Appellees’ Br. at 27. That is, the Saltmans argue that, unless Marcantel can

prove that they knew he didn’t know about the Easement, no liability attaches. But

the Saltmans derive this extra requirement from an erroneous reading of Mitchell.

      Mitchell nowhere suggests that a buyer can’t prevail on a fraudulent-

nondisclosure claim without first proving that the seller knew that the buyer was

unaware of the relevant defect. As the third authority listed in a string citation, the

court quoted the following portion of the Restatement (Second) of Torts: “A knows

that B is not aware of the defect, that he could not discover it by an ordinary

                                            23
inspection, and that he would not make the purchase if he knew it.” Mitchell, 31 P.3d

at 575 (brackets omitted). But as the court’s emphasis makes clear, the court quoted

the Restatement not for the proposition that a duty arises only if the seller knows the

buyer is not aware of the defect, but as support for its explanation of “what

constitutes reasonable care in the discovery of defects.” Id. Indeed, the nub of the

dispute in Mitchell was whether the buyer had performed an adequate inspection of

the property sufficient to preclude applying the doctrine of caveat emptor. Id. at 575–

75. In that case, the parties assumed for purposes of the appeal that the sellers had the

requisite knowledge—i.e., that they knew about the cracks in the pool—so the court

had no reason to announce the rule that the Saltmans impute to that decision.

      Moreover, the Utah Supreme Court later explicated the knowledge element of

a claim for fraudulent nondisclosure, but it never suggested that, to prevail, the buyer

must prove that the seller knew the buyer was unaware of the alleged defect. In

Anderson v. Kriser, the parties disputed whether a seller’s constructive knowledge of

a material defect was sufficient to satisfy the second element of a nondisclosure

claim. 266 P.3d at 824. The court held that the seller must have actual knowledge of

the defect to satisfy the second element. Id. at 825. In detailing what a plaintiff must

prove that the seller knew, the court didn’t require the more detailed showing that the

Saltmans urge us to adopt. And we decline the Saltmans’ invitation to add a

requirement that the Utah Supreme Court (or any Utah court to our knowledge)




                                           24
hasn’t imposed. 11 See Amparan, 882 F.3d at 948 (citation omitted) (“[W]e are

generally reticent to expand state law without clear guidance from [the state’s]

highest court.”).

      Finally, the Saltmans quote this sentence from Elder v. Clawson: “Knowledge

that the other party to a contemplated transaction is acting under a mistaken belief as

to certain facts is a factor in determining that a duty of disclosure is owing.” 384 P.2d

802, 805 (Utah 1963) (quoting 23 Am. Jur. 857, Fraud and Deceit, IV Concealment,

Sec. 80). They ignore the next sentence:

      There is much authority . . . that if one party to a contract or transaction
      has superior knowledge, or knowledge which is not within the fair and
      reasonable reach of the other party and which he could not discover by
      the exercise of reasonable diligence, or means of knowledge which are
      not open to both parties alike, he is under a legal obligation to speak, and
      his silence constitutes fraud, especially when the other party relies upon
      him to communicate to him the true state of facts to enable him to judge
      the expediency of the bargain.

      Id. (emphasis added) (quoting 23 Am. Jur. 857, Fraud and Deceit, IV

Concealment, Sec. 80). In other words, the Utah Supreme Court has recognized that a

seller’s silence concerning his “superior knowledge” can subject the seller to liability




      11
         Although Mitchell may seem inconsistent with Restatement (Second) of
Torts § 551 (1977), the Third Restatement endorses the decision. See Restatement
(Third) of Torts: Liab. For Econ. Harm § 13, cmt. d, illus. 8 (2020); id. rep.’s note d.

                                           25
regardless of whether he knows the buyer is unaware of critical facts. Id. So too

here. 12




          The dissent contends that Utah law requires Marcantel to prove that the
           12

Saltmans knew he was unaware of the Easement. It asserts that Utah creates a duty of
disclosure “only when the seller knows of the buyer’s ignorance of a defect.” Dissent
at 1. But it acknowledges that Elder identifies an instance in which a seller could be
liable for nondisclosure despite being unaware that the buyer is operating under a
mistaken view about a material fact, that is, when the seller has “superior
knowledge” that he fails to disclose (like the Saltmans here). 384 P.2d at 805. We see
no basis under Utah law to require Marcantel to show that he relied on the Saltmans
“to communicate to him the true state of facts” and that the Saltmans had been
“aware that [the Saltmans] knowledge [was] superior.” Dissent at 3. Those additional
requirements exceed Elder.
        Nor are we persuaded by the dissent’s reliance on Barber Bros. Ford, Inc. v.
Foianini, No. 20070700-CA, 2008 WL 5257123 (Utah Ct. App. Dec. 18, 2008)
(unpublished). That decision quotes Elder only in passing and, like the Saltmans,
fails to discuss the sentence in Elder explaining that “much authority” holds that
silence may constitute fraud when the seller withholds “superior knowledge” from a
buyer. Elder, 384 P.2d at 805.
        In addition, Marcantel should prevail even under the dissent’s view of Utah
law. To defeat summary judgment, Marcantel needs to show a genuine dispute of
material fact about whether the Saltmans knew that he was unaware of the Easement.
He did so. A jury can consider whether the Saltmans could have realistically been
unaware that an experienced real estate purchaser like Marcantel would have paid
over $1.7 million for the Property had he known about the Easement and its resulting
limitations on development.
                                          26
                            b.     Marcantel’s Illusory Constructive Notice Doesn’t
                                   Defeat His Fraudulent Nondisclosure Claim

       The Saltmans further maintain that they had no duty to disclose the Easement

because Marcantel had constructive notice of it. We disagree. 13

       As an initial matter, under the facts of this case, we’re skeptical that Marcantel

had constructive notice of the Easement. Utah’s recording statute provides that

“[e]ach document executed, acknowledged, and certified, in the manner prescribed by

[Title 57] . . . shall . . . impart notice to all persons of their contents.” Utah Code

§ 57-3-102(1). “In effect, Utah law presumes that because documents properly filed

with a county recorder are available for inspection by the general public, every

person has the ability to examine these documents and thus has notice of the contents

in these documents.” In re Hiseman, 330 B.R. 251, 256 (Bankr. D. Utah 2005). But

while Utah law is clear that “[c]onstructive notice is imparted when documents are

properly recorded[,]” Johannessen v. Canyon Rd. Towers Owners Ass’n, 57 P.3d

1119, 1123 (Utah Ct. App. 2002) (emphasis added) (quoting U.P.C., Inc. v. R.O.A.

Gen., Inc., 990 P.2d 945, 953 (Utah Ct. App. 1999)), it’s unclear what “properly”

recorded means. Without citing any caselaw, the district court ruled that Utah’s


       13
         If Marcantel had received actual notice of the Easement, that would likely
preclude recovery on his fraudulent-nondisclosure claim. See Loveland v. Orem City
Corp., 746 P.2d 763, 769 (Utah 1987) (“We do not interpret this [disclosure] duty to
extend to deficiencies in residential building lots that are easily discernible during an
ordinary and reasonable investigation by a purchaser and that are in fact known of by
the purchaser . . . . [P]urchasers are often willing to accept known deficiencies in
land in exchange for a lower purchase price.” (emphasis added)). But it’s undisputed
that Marcantel lacked actual knowledge of the Easement when he purchased the
Property.
                                             27
recording statute “requires only a correct ‘legal description of the real property.’”

App. vol. 8 at 2235 (quoting Utah Code § 57-3-105(2)). But the district court failed

to consider in any depth whether an instrument that is incorrectly indexed is

“properly” recorded.

      Here, though recorded, the Easement was indexed incorrectly. The abstracts

mistakenly recorded the Easement on the wrong section of a city block. This error

produced profound consequences. On four separate occasions, at least three different

title companies tasked with identifying encumbrances on the Property failed to locate

the Easement. Attaching copies of the Summit County abstracts, a representative of

Coalition Title—Marcantel’s title company—explained why:

      [The abstracts] show[] that instead of the easement being posted to the
      Block 55 Snyder’s Addition to Park City, where i[t] belongs, it was posted
      to the Section . . . under the Block 55. This is how the easement was
      missed.

Id. vol. 5 at 1431 (emphasis added).

      If, as we have previously noted, “[t]he doctrine of constructive notice proceeds

from a theory that a party who neglects a duty to search a title record should be

imputed with notice of anything that would have been discovered upon a proper

search,” Amoco Prod. Co. v. United States, 619 F.2d 1383, 1388 n.3 (10th Cir. 1980),

imposing constructive notice on Marcantel makes little sense.

      [T]he prime purpose of the recording acts is to give subsequent
      purchasers information regarding the title of the property that they
      propose to acquire. If a prior instrument is properly recorded, subsequent
      purchasers have an obligation to find it on the record and are considered
      to have constructive notice of it, even if they do not locate it. However, it
      defies reason to assert that subsequent purchasers should have an

                                           28
      obligation, no less the ability, to find an unknown instrument lodged in
      thousands of volumes of records, when it is not properly indexed in the
      first place.

14 Powell on Real Property § 82.03 (2020) (emphasis added). This applies with

particular force here, when multiple professional title companies—not just an

ordinary buyer—failed to locate the Easement. See Amoco Prod. Co., 619 F.2d at

1388 (“The doctrine of constructive notice . . . is a harsh doctrine which should be

resorted to reluctantly and construed strictly.”). Indeed, many states decline to impute

constructive notice to subsequent purchasers when abstracting errors render futile a

search of public records. See 14 Powell on Real Property § 82.03 n.29 (collecting

cases); Dyer v. Martinez, 54 Cal. Rptr. 3d 907, 910 (Cal. Ct. App. 2007) (“[R]eal

property purchasers . . . cannot be charged with constructive notice of documents

they cannot locate . . . [T]he conclusive imputation of notice of recorded documents

depends upon proper indexing because a subsequent purchaser should be charged

only with notice of those documents which are locatable by a search of the proper

indexes.” (internal quotation marks and citation omitted)). 14 Although Utah’s courts




      14
         Based on their particular recording statutes, a majority of states continue to
impute constructive notice to subsequent purchasers even when a document is
improperly indexed (or not indexed at all). 14 Powell on Real Property § 82.03. But
Utah isn’t one of those states.
                                           29
haven’t resolved this issue, 15 we have difficulty believing they would find that

Marcantel had constructive notice here when no reasonable search of Utah’s public

records would have revealed the Easement’s presence.

       Regardless, we needn’t decide that question because we conclude that, even if

Marcantel had constructive notice, that wouldn’t defeat his fraudulent-nondisclosure

claim. Because the Saltmans direct us to no decisions of the Utah Supreme Court



       15
          Nearly a century ago, a sharply divided Utah Supreme Court considered a
related question. See Boyer, 287 P. at 191. In Boyer, the plaintiff—the trustee of a
bank—filed a mortgage with the county recorder in conformance with Utah’s then-
existing recording statute. Id. at 189. The county recorder entered the mortgage in the
“entry book.” Id. The mortgage was then “timely recorded, or copied, at length in the
Book E of Mortgages” and “indexed in the indices of grantors, grantees, and
mortgagors and mortgagees of the records.” Id. But the entry in the index didn’t
describe the property; instead, it read “See record for description.” Id. Further, the
county failed to record the mortgage in the abstract record. Id. at 190. The mortgaged
property was later conveyed to the defendant, who believed it had obtained the
property unencumbered (the defendant had commissioned a title search, which failed
to identify the mortgage). Id. at 189. The plaintiff sued, asserting that its claim to title
was superior because the defendant had constructive notice of the mortgage. Id. The
defendant argued that it lacked constructive notice because the county had failed to
record the mortgage in the abstract record. Id. at 190. Although the court suggested in
dicta that indexing errors “do[] not invalidate the notice afforded by a record
otherwise properly made,” it declined to “align [itself] with either the majority or
minority rule on that question.” Id. at 191. Instead, it concluded that “[i]rrespective
of whether the index is considered essential to complete recording or not, the rule is
that it will be sufficient if enough is disclosed by the index to put an ordinarily
prudent examiner upon inquiry.” Id. (citations omitted). Because the court concluded
that the index contained sufficient information, it ruled that the defendant had
constructive notice of the mortgage. Id. at 193.
        But this case provides little help here. Our case turns not on whether the index
contained a sufficient description of the Easement (it did), but whether recording the
Easement in the wrong place precludes finding that Marcantel had constructive
notice. Boyer left that question open. See id. at 190 (noting that “failure to correctly
index” could affect whether a party had constructive notice but that the parties agreed
the mortgage was indexed in the correct place).
                                            30
holding that a buyer’s constructive knowledge of a defect defeats a fraudulent-

nondisclosure claim, we must again predict how Utah’s highest court would rule. See

MTI, Inc., 913 F.3d at 1249.

       Considering the circumstances of this case, our review of Utah’s caselaw

persuades us that the Utah Supreme Court wouldn’t apply Utah’s recording statute as

a bar to Marcantel’s claim. In Christenson v. Commonwealth Land Title Ins. Co., 666

P.2d 302 (Utah 1983), the Utah Supreme Court rejected an argument similar to the

one the Saltmans advance here. In that case, the defendant-debtor represented that it

had several properties that it would eventually sell to pay the debt it owed the

plaintiff-creditor. Id. at 304. So the defendant assigned its interest in the sale of those

properties to the plaintiff. Id. But the assignment erroneously included five properties

that had already been sold, meaning the defendant in fact had no interest in those

properties to assign. Id. When the plaintiff realized the error, it sued the defendant for

unjust enrichment and negligent misrepresentation. Id. The defendant asserted that

the plaintiff “had constructive notice that the trust deed notes had been paid off

because deeds of reconveyance were on file with the Salt Lake County Recorder’s

office and therefore were a matter of public record, imparting ‘notice to all persons of

the contents thereof’ under U.C.A., 1953, § 57–3–2.” Id. at 307.

       The Utah Supreme Court was unmoved. After noting that the defendant

“cite[d] no legal authority for the proposition that [the plaintiff] had a duty to inspect

those records or was bound by constructive notice,” it stated that “[g]enerally a

failure to examine public records does not defeat an action for a false representation

                                            31
because in most cases there is no duty to make such an examination.” Id. (citation

omitted). At least in fraud cases, the court explained that “a plaintiff who contracts to

buy property is under no duty to examine public records to ascertain the true state of

title claimed by the seller.” Id. (collecting cases). Having previously noted that

negligent misrepresentation is a subset of fraud, id. at 305, the court concluded that

the plaintiff’s constructive notice didn’t bar its claim, id. at 307. The Utah Court of

Appeals later recognized this general rule that constructive notice will “not

necessarily defeat a fraud claim.” Helfrich v. Adams, 299 P.3d 2, 6 (Utah Ct. App.

2013) (citing Christenson, 666 P.2d at 307).

      Though the Saltmans attempt to distinguish these cases on grounds that, unlike

the defendant in Christenson, the Saltmans didn’t make any affirmative

misrepresentations, we remain unpersuaded that the Utah Supreme Court would rule

that Marcantel’s constructive notice would bar his fraudulent-nondisclosure claim.

First, in Christenson, the Utah Supreme Court rejected the defendant’s constructive-

notice argument even though the misrepresentation had been made negligently,

without fraudulent intent. 666 P.2d at 307. In contrast, here, if Marcantel prevails on

his claim, he will have proved that the Saltmans acted with an intent to deceive. If the

Utah Supreme Court declined to apply constructive notice to bar a plaintiff’s claim

when the defendant made an erroneous, but unintentional, misrepresentation, we

doubt that it would rule that constructive notice bars Marcantel’s claim when, as

here, the defendants allegedly engaged in intentionally fraudulent behavior.



                                           32
       Second, any constructive notice to Marcantel is hard to see. Unlike the

plaintiff in Christenson, who never attempted to check the public records, Marcantel

performed his due diligence. He engaged a title company to verify whether any

easements encumbered the property. But like several others before it, the title

company he hired didn’t discover the Easement. Under these circumstances, we are

hard-pressed to believe that the Utah Supreme Court would conclude that

Marcantel’s supposed constructive notice relieved the Saltmans of their common-law

duty to disclose. 16

                       2.   Intent to Deceive

       Even if the Saltmans owed Marcantel a duty to disclose the Easement, the

Saltmans insist that his claim still fails because Marcantel failed to adduce evidence

proving that they acted with fraudulent intent. To the extent that the Saltmans argue

that a plaintiff asserting a fraudulent-nondisclosure claim must establish fraudulent

intent as a fourth, separate element, we reject that reading of Utah law. The Utah

Court of Appeals recently clarified that the Utah Supreme Court’s decision in

Anderson v. Kriser didn’t graft a fourth element onto the traditional three elements

that must be proved to prevail on a fraudulent nondisclosure claim. Jensen v.

Cannon, 473 P.3d 637, 644 (Utah Ct. App. 2020) (“We have not added a fourth




       16
         At best, Utah’s law is ambiguous on this point. In such cases, we have
declined to impute constructive notice to defeat a party’s claim. See Amoco Prod.
Co., 619 F.2d at 1388–89 (refusing to impute constructive notice to Appellee because
“Utah law on constructive notice from stray deeds is inconclusive and ambiguous”).
                                          33
element to the tort of fraudulent nondisclosure any more than the supreme court did

in Anderson.”).

      It’s true that, for Marcantel to prevail on his fraudulent-nondisclosure claim,

he must present evidence from which the factfinder could at least infer the

defendant’s fraudulent intent. See Anderson, 266 P.3d at 825 (explaining that because

“fraudulent intent is often difficult to prove by direct evidence[,]” it’s “often inferred

based on the totality of the circumstances”). But this burden is incorporated into the

second and third elements of a nondisclosure claim: “For instance, fraudulent intent

may be inferred for purposes of a fraudulent nondisclosure claim when a plaintiff

demonstrates that a defendant had actual knowledge of a material fact and that the

defendant failed to disclose that fact.” Id.; see also Jensen, 473 P.3d at 651 (Harris,

J., concurring) (“I read Anderson as explaining that the three elements, as listed, have

an intent requirement already baked into them[.]”). And the reason is obvious.

Knowing nothing else except that a homeowner knew of a material defect—say, a




                                            34
termite infestation—and failed to disclose that information to a prospective buyer, a

rational jury could well conclude that the seller intended to deceive the buyer. 17

      Here, it’s undisputed that the Saltmans knew of the Easement and failed to

disclose it to Marcantel. Under a plain reading of Anderson, Marcantel thus adduced

all the evidence he needed to demonstrate fraudulent intent.

      With little explanation and no citation to Utah authority, the district court

reached the opposite result:

      Mr. Marcantel argues that intent to deceive may be inferred in this case
      by showing that [the Trust] had actual knowledge of a material fact and
      failed to disclose that fact. This may be true in certain cases, but in this
      case, that the Trust knew of the easement and did not disclose it is, by
      itself, not enough to draw the inference that the Trust intended to defraud
      Mr. Marcantel.

App. vol. 8 at 2231 (internal quotation marks and citation omitted). This directly

contradicts the Utah Supreme Court’s reasoning in Anderson. Indeed, the district

court supported its conclusion in part by relying on a single decision from the Federal

Circuit Court of Appeals, reasoning that “inferring deceptive intent is appropriate


      17
           Nothing in Jensen compels a different result. See 473 P.3d at 642–45. That
court confronted an issue not now before us, namely whether the second element of a
fraudulent nondisclosure claim requires the plaintiff to prove that the defendant
possessed specific knowledge. See id. at 644 (noting that “the specific question the
district court (and now this court) have been called on to resolve” concerned
“whether satisfaction of the knowledge element requires that Cannon knew of the
Option Agreement and the Riverton Corners property in the abstract or that he knew
that the properties were assets as defined by Jensen’s discovery requests.”). Because
it’s undisputed that the Saltmans knew about the Easement, Jensen has little
application here. At any rate, the divided panel agreed that “fraudulent intent for
purposes of a fraudulent nondisclosure claim may be inferred when a plaintiff shows
that a defendant had actual knowledge of a material fact and failed to disclose that
fact.” Id.
                                           35
only where it is the ‘single most reasonable inference that may be drawn from any

nondisclosure.’” Id. (quoting Am. Calcar, Inc. v. Am. Honda Motor Co., 651 F.3d

1318, 1334 (Fed. Cir. 2011)). But Utah courts have never imposed such constraints

on the factfinder tasked with assessing the defendant’s alleged fraudulent intent. The

district court thus erred by imposing such a requirement.

       Finally, the district court further erred when it weighed the evidence and

reached a conclusion based on its assessment of that evidence. It stated: “The court is

not persuaded that the Trust deliberately decided to withhold information about the

easement for the specific purpose of deceiving Mr. Marcantel . . . . Rather, the most

reasonable deduction from all of the undisputed evidence . . . is that the [Saltmans]

had no intent to defraud Mr. Marcantel.” Id. at 2232. Although the Saltmans’

evidence apparently persuaded the district court that they lacked fraudulent intent,

Marcantel presented sufficient evidence from which a reasonable jury could reach the

opposite conclusion. This issue presents a genuine dispute of material fact that should

have been reserved for a jury. We thus reverse the district court’s grant of summary

judgment on this basis.

III.   Breach of Contract

       To prevail on his breach-of-contract claim, Marcantel must show: “(1) a

contract, (2) performance by the party seeking recovery, (3) breach of the contract by

the other party, and (4) damages.” Richards v. Cook, 314 P.3d 1040, 1043 (Utah Ct.

App. 2013) (quoting Bair v. Axiom Design, LLC, 20 P.3d 388, 392 (Utah 2001),

abrogated on other grounds by Gillett v. Price, 125 P.3d 861 (Utah 2006)). On

                                          36
appeal, the parties dispute only whether the Trust breached the REPC. Marcantel

asserts that the Trust breached three provisions of the REPC: (1) Section 10.2, (2)

section 7(h), and (3) Section 6(D) of the Disclosure Form. We address each provision

in turn. 18

        A.    REPC Section 10.2

        REPC Section 10.2 states, “Seller acknowledges . . . that in reference to the

physical condition of the Property, Seller agrees to . . . disclose in writing to Buyer

defects in the Property known to Seller that materially affect the value of the

Property that cannot be discovered by a reasonable inspection by an ordinary prudent

Buyer[.]” App. vol. 2 at 407. Citing virtually no legal authority, the district court

rejected Marcantel’s Section 10.2 claim on essentially the same grounds it denied



        18
          The Saltmans assert that Marcantel didn’t appeal the district court’s
disposition of his Section 10.2 claim, arguing that “Marcantel mentions section 10.2
only in the context of his argument that the seller disclosure form created contract
duties.” Appellees’ Br. at 14. That’s incorrect. Marcantel also advances that claim on
page twelve of his opening brief when he discusses the Utah common-law duty to
disclose material defects: “Paragraph 10.2 of the REPC incorporated a very similar
(but slightly different) standard, requiring the Trust to disclose, in writing, ‘defects in
the Property known to Seller that materially affect the value of the Property that
cannot be discovered by a reasonable inspection by an ordinary prudent buyer.’”
Appellant’s Principal Br. at 12. He continues, “[t]he District Court erred when it
failed to apply the correct standard under both Utah law and the REPC in determining
whether the Sewer Easement was discoverable by the reasonable inspection of the
ordinary prudent buyer.” Id. Marcantel says the court “ruled that constructive record
notice eradicated both common law and contractual duties to disclose the known
material defect” and asserts that this “is an incorrect application of Utah law.” Id. at
12–13. And, though Marcantel doesn’t specifically name REPC Section 10.2 again
later in his argument, his discussion of contractual obligations on pages twenty-
seven, twenty-nine, and thirty clearly references that section. Accordingly, Marcantel
hasn’t waived his argument concerning REPC Section 10.2.
                                            37
him relief on his fraudulent-nondisclosure claim. The court concluded that the

“obligation to disclose was never triggered because the Trust had no reason to

believe the easement was undiscoverable[,]” and “the Trust had no obligation to

disclose the [Easement] because Mr. Marcantel already had notice of the easement as

a matter of law.” Id. vol. 8 at 2261–62. We disagree.

      First, Section 10.2 nowhere predicates the seller’s disclosure obligations on

whether it had a “reason to believe” a defect could not be discovered. 19 Rather, the

contract imposes the disclosure obligation based on an objective assessment of

whether the defect would be discovered “by a reasonable inspection by an ordinary

prudent Buyer.” Id. vol. 2 at 407. The district court’s order didn’t consider that issue.

Accordingly, the Trust wasn’t entitled to summary judgment based on any alleged

subjective belief about whether the Easement was discoverable.

      Second, the Trust wasn’t entitled to summary judgment based on Marcantel’s

alleged constructive notice of the Easement. Although the district court cited

authority for the proposition that Utah’s recording statute afforded Marcantel

constructive notice, it cited none holding that constructive notice suffices to defeat a

contract claim like the one at issue here. Absent such a legal basis, the district court

erred in granting summary judgment on this alternative basis.




      19
          The district court’s Memorandum Decision simply states without
explanation or authority that a “reason to believe” the buyer wouldn’t discover the
defect is “a condition precedent to [the seller’s] disclosure obligation.” App. vol. 8 at
2261.
                                           38
      Moreover, a genuine dispute of material fact exists concerning whether the

Easement was discoverable by a reasonable inspection by an ordinary prudent buyer.

The Saltmans are free to argue—as a factual matter—that the Easement was

discoverable even though the county recorder indexed it incorrectly. But Marcantel

can challenge that assessment with his evidence that four professional title companies

missed the Easement notwithstanding its accurate legal description. In short, a jury

must ultimately decide this issue.

      B.     REPC Section 7(h)

      REPC Section 7 required the Trust to provide Marcantel with several

enumerated documents, including, among other things, the Seller Disclosures Form, a

commitment for title insurance, and a copy of any restrictive covenants affecting the

Property. Section 7(h) served as a catchall “other” provision, allowing the buyer to

specify any additional documents the buyer desired. Marcantel added, “Survey if one

has been done.” Id. at 406. Marcantel argues that the Trust breached this provision by

failing to provide him with the Survey. The Trust responds that, in 2015, it had no

survey to disclose and that it was unable to locate one despite its best efforts.

      The parties offer competing interpretations of what the contract means by the

Trust’s obligation to provide a survey “if one has been done.” Marcantel maintains

that the contract should be read as requiring the Trust to provide a survey “if one

exists.” Appellant’s Principal Br. at 39. Because it’s undisputed that Old Town

commissioned the Survey that was eventually used by Elliott Workgroup, Marcantel

asserts that Section 7(h) obligated the Trust to produce the Survey. The Trust,

                                           39
however, argues that the contract should be read as requiring it to provide a survey

“if one has been done by or for the Trust.” App. vol. 7 at 1947. It never

commissioned a survey, so it contends it couldn’t have breached Section 7(h). The

Trust has the better argument here.

      Applying Utah principles of contract interpretation, “we first look at the plain

language [of the contract] to determine the parties’ meaning and intent.” Brady v.

Park, 445 P.3d 395, 407 (Utah 2019). “If the language within the four corners of the

contract is unambiguous, the parties’ intentions are determined from the plain

meaning of the contractual language, and the contract may be interpreted as a matter

of law.” Cent. Fla. Invs., Inc. v. Parkwest Assocs., 40 P.3d 599, 605 (Utah 2002)

(citation omitted). “A contract is facially ambiguous if its terms are capable of more

than one reasonable interpretation because of uncertain meanings of terms, missing

terms, or other facial deficiencies.” Mind & Motion Utah Invs., LLC v. Celtic Bank

Corp., 367 P.3d 994, 1001 (Utah 2016) (internal quotation marks and citation

omitted). That both parties propose competing interpretations of a contract doesn’t

necessarily mean the contract is ambiguous. See id. Rather, “a reasonable

interpretation is an interpretation that cannot be ruled out, after considering the

natural meaning of the words in the contract provision in context of the contract as a

whole, as one the parties could have reasonably intended.” Brady, 445 P.3d at 408

(footnote omitted).

      Considering the natural meaning of the words “Survey if one has been done”

in the context of the contract as a whole, we conclude that Marcantel’s interpretation

                                           40
isn’t reasonable. Reading the relevant language as requiring the Trust to provide a

survey “if one exists” would have imposed an extreme burden on the Trust. The Trust

would have been forced to identify and contact every prior owner of the Property to

determine whether any survey had ever been prepared. And it would have had to do it

under significant time constraints: The REPC required the Trust to provide the

required documents in Section 7 within three days from acceptance of the contract.

App. vol. 2 at 405 (providing that Seller must provide to Buyer the documents “[n]o

later than the Seller Disclosure Deadline referenced in Section 24(a)); id. at 409

(providing that the Seller Disclosure Deadline is “3 days from acceptance”).

Moreover, Marcantel’s interpretation would have required the Trust to produce a

survey regardless of how recently it was commissioned. But we don’t believe the

parties intended for this requirement to force the Trust to produce any survey

previously commissioned no matter how outdated.

      Instead, we read Section 7(h) together with Section 6.D. of the Seller

Disclosures Form—the only other provision discussing surveys—to determine its

meaning. That provision asks whether the seller is “aware of any survey(s)” prepared

for the Property. Id. vol. 4 at 877. If “yes,” the Form requests that the seller “provide

a copy of any such survey(s) in your possession.” Id. (emphasis added). Read in

conjunction with Section 6.D., Section 7(h) requires the seller to provide a survey “if

one has been done and is in your possession.” In short, the relevant question isn’t

whether the Trust had ever commissioned a survey—or whether any prior owner



                                           41
had—but whether the Trust had one in its possession that it could provide to the

buyer.

         Under this reading, the Trust didn’t breach its Section 7(h) obligation. While it

appears the Trust likely possessed the Survey at one time, 20 the undisputed evidence

shows that it didn’t have the Survey when the sale of the property closed. When the

Trust’s realtor informed Mr. Saltman that Marcantel was asking for a survey if one

had been done, Mr. Saltman responded the same day, copying Marcantel’s two

realtors:

         No survey in my files.

         Please check with Steve Bruemmer—Elliott Workgroup Architects—to
         see if he or they have one. I don’t think so but worth inquiring as we have
         worked on various preliminary development ideas from time-to-time.

Id. vol. 7 at 1961. The Trust’s realtor contacted Bruemmer and learned that

Bruemmer had already “provided everything [Elliott Workgroup Architects] had via

the Dropbox link” he had sent a week earlier. Id. vol. 8 at 2258 n.90. The materials in

the Dropbox link didn’t include a survey. Because the Trust didn’t possess a survey,

it didn’t breach Section 7(h) of the REPC. The district court properly granted

summary judgment on this claim. 21




         20
              See infra Section III.C.

         Because we conclude that Marcantel’s Section 7(h) claim fails on this basis,
         21

we decline to consider the Trust’s alternative argument that the merger doctrine
forecloses Marcantel’s claim.
                                             42
      C.     Seller Disclosures Form Section 6(D)

      The Seller Disclosures Form, incorporated as part of the REPC through

paragraphs 7(a) and 10.2 of the REPC, required the Trust to answer the question,

“Are you aware of any survey(s) that have been prepared for the Property or any

adjoining property or properties? If ‘Yes,’ please provide a copy of any such

survey(s) in your possession.” Id. vol. 4 at 877. Acting for the Trust, Mr. Saltman

marked “no.” Id. Because Marcantel argues that the Trust was aware of the Survey

prepared for the Property, he maintains that its answer breached the contract.

      In response, the Trust offers two defenses. First, the Trust contends that the

Seller Disclosures Form doesn’t create contractual duties. Second, it argues that, even

if the Form creates contractual duties, it answered accurately that it wasn’t aware of

any surveys. We reject the Trust’s first argument as a matter of law. As for the

Trust’s second argument, we conclude that a genuine dispute of material fact exists

concerning whether it was aware of the Survey.

      The Trust’s assertion that the Seller Disclosures Form creates no contractual

duties is puzzling. The REPC incorporates the Form into the contract, and the seller

can’t fully perform under the REPC without completing the Form. The top of the

Form clearly states, “This is a legally binding document.” Id. at 875. Additionally,

both Mr. Saltman and Marcantel signed and dated the Form and initialed each page.

And Mr. Saltman was required to sign and date a verification statement that the

representations in the form were accurate. Each of these indicators supports our

conclusion that the Form imposed legally binding contractual duties on both parties.

                                          43
      And while it appears that the Utah Supreme Court hasn’t squarely addressed

this issue, its caselaw suggests that seller disclosure forms do impose contractual

obligations. In Reighard v. Yates, homebuyers sued the seller of their home for

breach of contract related to the seller’s representations that he wasn’t aware of any

mold or other moisture issues in the house. 285 P.3d 1168, 1173 (Utah 2012). The

claim was based on a disclosure form like the one Mr. Saltman signed here. Id. The

disclosure form required the seller “to disclose his actual knowledge regarding the

condition of the property[,]” including “sections for mold, other moisture conditions,

and exterior and exterior features, in which [seller] represented that he was not aware

of” any concerns. Id. (internal quotation marks omitted). Although it concluded that

the economic-loss rule barred the plaintiff’s claim, the court acknowledged that the

disclosure form otherwise imposed contractual duties on the seller. See id. at 1177–

78 (internal quotation marks omitted) (noting that under the disclosure form the seller

“was required to disclose his actual knowledge regarding . . . mold and other

moisture conditions” and that “[a]ny tort duties that [seller] owed [buyer] . . . overlap

with [seller’s] contract duties”). Like the court in Reighard, we thus conclude that the




                                           44
Seller Disclosures Form imposed contractual duties on the Trust related to its

answers. 22

       We also conclude that the Trust wasn’t entitled to summary judgment on this

claim because Marcantel presented sufficient evidence to create a genuine dispute of

material fact concerning whether the Trust was aware of the Survey. Marcantel

submitted evidence that the Trust had made several applications to the Park City

Planning Department outlining its proposed three-lot subdivision of the Property. Mr.

Saltman signed the applications, each of which included the Survey. Additionally,

each of the applications contained the following language in an “Acknowledgement

of Responsibility”:




       22
          Though not clear in the Answer Brief, at oral argument the Trust’s counsel
suggested that, even if the Seller Disclosures Forms created contractual duties, the
duty extended only to answering the questions and returning the form. That is,
counsel argued that the REPC didn’t obligate the Trust to answer the questions
honestly. That argument is a non-starter. We refuse to endorse a view that would
render the Form meaningless—what purpose would the Form serve if the seller is
free to answer dishonestly? In any event, the Seller Disclosures Form itself imposes a
duty to respond accurately. The Form requires the seller to sign the following
verification:

       Seller verifies that Seller has completed this disclosure form and that the
       information contained herein is accurate and complete to the best of
       Seller’s actual knowledge as of the date signed by Seller below. SELLER
       UNDERSTANDS AND AGREES THAT SELLER WILL UPDATE
       THIS DISCLOSURE FORM IF ANY INFORMATION CONTAINED
       HEREIN BECOMES INACCURATE OR INCORRECT IN ANY WAY.

App. vol. 4 at 878 (emphasis added).
                                           45
      This is to certify that I am making an application for the described action
      by the City and that I am responsible for complying with all City
      requirements with regard to this request . . . . I have read and understood
      the instructions supplied by Park City for processing this application. The
      documents and/or information I have submitted are true and correct to the
      best of my knowledge.

App. vol. 4 at 1056, 1081, 1108, 1134.

      Notwithstanding Mr. Saltman’s acknowledgment here that the documents he

submitted—including the Survey—were true and correct, the Trust contended that he

had never seen or heard about the Survey before being deposed in this case.

Moreover, the Saltmans argue that, despite signing the applications, Mr. Saltman

didn’t review all the documents submitted together with them.

      Here, the procedural posture of the case makes all the difference. We’re

required to draw all reasonable inferences in the non-movant’s (Marcantel’s) favor.

Mr. Saltman signed the pre-development applications. He certified that the Trust had

complied with the city’s rules and that the contents of the applications were accurate.

From this, we can—and must—draw the reasonable inference that as part of Mr.

Saltman’s due diligence, he reviewed the Survey before signing off on the

applications. Further, based on this evidence, a reasonable jury could find that the

Trust was aware of the Survey. The district court thus erred in granting the Trust

summary judgment on this claim.

IV.   The District Court’s Adoption of the Saltmans’ Proposed Order

      Marcantel contends that the district court erred by entirely adopting in its

Memorandum Decision the Saltmans’ legal analysis from their Proposed Order,


                                          46
without modifying it to reflect the court’s earlier oral ruling. In response, the

Saltmans maintain that “[t]he practice of soliciting and using input from counsel for

the prevailing party is allowed by this court’s precedent.” Appellees’ Br. at 55. We

conclude that the district court didn’t reversibly err by adopting the Saltmans’

Proposed Order.

       A.     Standard of Review

       Because we haven’t done so previously, we must decide which standard of

review applies when a party challenges a district court’s adopting almost verbatim a

proposed order granting summary judgment over an opposing party’s objection that

the proposed order conflicts with the court’s earlier oral ruling. Marcantel asserts that

our abuse of discretion standard applies, and we agree.

       In Burke v. Regalado, we had to decide what standard of review applied to “a

district court’s acceptance of a party’s proposed pretrial order over an opposing

party’s objection.” 935 F.3d 960, 1005 (10th Cir. 2019). There, we decided we would

review the district court’s decision for an abuse of discretion. Id. We settled on that

standard in part “[b]ecause the district court is in the best position to interpret its

pretrial order.” Id. (quoting Tyler v. City of Manhattan, 118 F.3d 1400, 1403 (10th

Cir. 1997)). Though we recognize the differences between a proposed pretrial order

and the proposed summary judgment order at issue here, we similarly conclude that

the district court is best positioned to assess whether a party’s proposed order

accurately reflects the court’s disposition. So we review the district court’s adoption

of the Saltmans’ Proposed Order for an abuse of discretion and will reverse only if

                                            47
we have “a definite and firm conviction that the lower court has made a clear error of

judgment or exceeded the bounds of permissible choice in the circumstances.” United

States v. Hargrove, 911 F.3d 1306, 1316 (10th Cir. 2019) (citation omitted).

      B.     The District Court Didn’t Abuse Its Discretion in Adopting the
             Saltmans’ Proposed Order

      Marcantel challenges both the procedure by which the Memorandum Decision

came about and its substance. Marcantel argues that the district court solicited

proposed orders from the parties before hearing oral argument and then adopted the

Saltmans’ Proposed Order without making any substantive changes to reflect the

court’s preliminary oral ruling. For instance, Marcantel points to the district court’s

colloquy with the Trust’s counsel about its having answered “no” to the question,

“Are you aware of any survey(s) that have been prepared for the Property or any

adjoining property or properties?” App. vol. 4 at 877. At the hearing, the district

court expressed serious concerns about the accuracy of that answer: “It strikes me as

an odd answer in light of the trust and Mr. Saltman.” Id. vol. 9 at 2288–89. The court

queried whether it could fairly draw the inference that the Trust’s answer to that

question was “just flat-out not true.” Id. But the Memorandum Decision finds no fault

in the Trust’s response to that question, concluding that the Trust “satisfied its

contract-based obligations” “[b]y answering the question and returning the form.” Id.

vol. 8 at 2256. Marcantel argues that this and other examples prove that the district

court “rubber-stamped” the Saltmans’ proposed analysis and that the Memorandum




                                           48
Decision fails to “accurately reflect the District Court’s analysis and rulings from the

bench.” Appellant’s Principal Br. at 52.

      Although we hesitate to approve the district court’s carte blanche adoption of

thirty-six pages of the Saltmans’ Proposed Order, we conclude that the district court

acted within its discretion. We have generally permitted district courts to adopt a

prevailing party’s proposed findings of fact and conclusions of law. See Flying J Inc.

v. Comdata Network, Inc., 405 F.3d 821, 830 (10th Cir. 2005) (“Though not made by

the district judge himself, the findings are formally his; they are not to be rejected

out-of-hand, and they will stand if supported by evidence.” (internal quotation marks

and citations omitted)); Blankenship v. Herzfeld, 721 F.2d 306, 310 (10th Cir. 1983)

(upholding the district court’s ruling even though it “drew heavily on defendants’

articulation of the facts and the law, and its findings and conclusions are brief”).

And, contrary to Marcantel’s characterization, the district court didn’t “rubber-

stamp” the Proposed Order. In response to Marcantel’s objection, the district court

modified the Memorandum Decision’s recitation of the undisputed facts. Moreover,

consistent with its preliminary oral ruling, the district court required the Saltmans to

modify the Saltmans’ original proposed order to reflect the court’s conclusion that

the Easement constituted a defect. True, the final Memorandum Decision went into

much greater depth than the district court’s preliminary oral ruling. But that isn’t out

of the ordinary. District courts often provide a summarized version of their

preliminary thoughts at a hearing before memorializing them in a written decision.

That the final written decision covers additional issues not explicitly addressed at the

                                           49
hearing doesn’t mean the decision contradicts the earlier preliminary findings. 23 In

short, we lack a firm conviction that the district court exceeded the bounds of

permissible choice in these circumstances.

       Even so, while we permit district courts to adopt proposed orders, our

precedents warn that they probably shouldn’t. Parties naturally draft proposed orders

from an adversarial stance; that stance all but guarantees that the resulting orders

won’t take the balanced, thoughtful approach that nuanced legal issues require. See

Flying J Inc., 405 F.3d at 830 (“The court’s wholesale adoption of one party’s

proposed findings of fact and conclusions of law provides little aid on appellate

review, . . . particularly in the likely event that the adopted submission takes an

adversarial stance.” (citation omitted)); Blankenship, 721 F.2d at 310 (“[E]ven

though we may not summarily reject findings adopted verbatim, we must view the

challenged findings and the record as a whole with a more critical eye to insure that

the trial court has adequately performed its judicial function.” (internal quotation

marks and citation omitted)). Accordingly, when district courts elect to adopt a



       23
          Besides, even if we accepted Marcantel’s argument that some of the court’s
conclusions in its written decision contradict its oral ruling, at least in civil cases, a
court’s written decision generally controls over any apparent inconsistency with an
earlier oral ruling. See Healix Infusion Therapy, Inc. v. Heartland Home Infusions,
Inc., 733 F.3d 700, 705 (7th Cir. 2013) (explaining that “[i]n civil suits, the opinion
and judgment are conclusive” and that district courts aren’t “bound by [their]
statements at oral argument” but by their written opinions); Hong v. United States,
363 F.2d 116, 120 (9th Cir. 1966) (finding that the court “need not, and should not”
address the appellant’s qualms with the district court’s oral ruling “[s]ince the
District Court made and entered formal and detailed findings of fact and conclusions
of law”).
                                            50
party’s proposed order, they should do so cautiously, keeping in mind the inherent

risks just noted.

                                   CONCLUSION

       For the foregoing reasons, we affirm in part, reverse in part, and remand for

further consideration consistent with this opinion.




                                          51
19-4055, Marcantel v. Michael and Sonja Saltman Family Trust, et al.

EID, J., concurring in part and dissenting in part.

       According to the Saltmans, they did not know that Marcantel was unaware of the

sewer easement. Aplt. App’x Vol. 1 at 259. Yet the majority concludes that they owed

Marcantel a duty of disclosure regardless. Because Utah creates such a duty only when

the seller knows of the buyer’s ignorance of a defect, I respectfully dissent from section II

of the majority’s discussion. 1

       I reach this conclusion on the basis of three decisions of the Utah Supreme Court.

First, in Elder v. Clawson, 384 P.2d 802 (Utah 1963), the Utah Supreme Court instructed

that “[k]nowledge that the other party to a contemplated transaction is acting under a

mistaken belief as to certain facts is a factor in determining that a duty of disclosure is

owing.” Id. at 805 (internal quotation mark omitted) (quoting 23 Am. Jur. Fraud and

Deceit § 80 (1939)). Second, in First Security Bank of Utah N.A. v. Banberry

Development Corp., 786 P.2d 1326 (Utah 1990), the court relied on § 551 of the

Restatement (Second) of Torts 2 to illustrate “classifications of transactions or relations



       1
         Specifically, I disagree with the duty analysis contained in section II.B.1.a. of the
majority’s discussion. I would assume, without deciding, that the sewer easement
constituted a defect and therefore would not reach the issue of defect addressed in section
II.A. Also, because I conclude that Utah law requires the seller to know of the buyer’s
ignorance, I would not reach the Saltmans’ alternative grounds for affirmance, addressed
by the majority in sections II.B.1.b. (constructive notice) and II.B.2. (intent to deceive).
Thus, I do not join section II of the majority’s discussion, but join the remainder of the
majority opinion.
       2
         “[A] majority of jurisdictions have either accepted § 551 [of the Second
Restatement of Torts] or cited it with approval.” Lee v. LPP Mortg. Ltd., 74 P.3d 152,
163 (Wyo. 2003).

                                              1
which may give rise to a duty of disclosure,” id. at 1330, such as when “[o]ne party to a

business transaction . . . knows that the other is about to enter into [the transaction] under

a mistake as to [facts basic to it], and that the other . . . would reasonably expect a

disclosure of those facts,” id. at 1330–31 (emphasis added) (quoting Restatement

(Second) of Torts § 551(2)(e) (Am. L. Inst. 1977)). And third, in Mitchell v. Christensen,

31 P.3d 572 (Utah 2001), the court again cited § 551 of the Second Restatement for the

proposition that a “duty to disclose defects exists where ‘A knows that B is not aware of

[the defect], that he could not discover it by an ordinary inspection, and that he would not

make the purchase if he knew it.’” Id. at 575 (alteration in original) (emphasis altered)

(quoting Restatement (Second) of Torts § 551 cmt. l, illus. 9). These cases make clear

that under Utah law, a seller who does not realize the buyer lacks knowledge of a defect

owes no duty of disclosure.

       The majority reads Elder and Mitchell differently. 3 With respect to Elder, the

majority contends that the key sentence is not the one I quote, but the one that follows it,

which reads:

       There is much authority . . . that if one party to a contract or transaction has
       superior knowledge, or knowledge which is not within the fair and
       reasonable reach of the other party and which he could not discover by the
       exercise of reasonable diligence, or means of knowledge which are not open

       3
         The majority does not address Banberry, despite the fact that the Utah Court of
Appeals has cited Banberry to justify its own reliance on § 551 of the Second
Restatement. See Maack v. Res. Design & Constr., Inc., 875 P.2d 570, 578–79 (Utah Ct.
App. 1994) (citing Banberry, 786 P.2d at 1330–31), abrogated on other grounds by
Davencourt at Pilgrims Landing Homeowners Ass’n v. Davencourt at Pilgrims Landing,
LC, 221 P.3d 234 (Utah 2009); see also id. at 575–82 (relying on the Second Restatement
of Torts to also resolve issues concerning fraudulent concealment, strict liability, and
application of the parol evidence rule in the fraud context).

                                               2
       to both parties alike, he is under a legal obligation to speak, and his silence
       constitutes fraud, especially when the other party relies upon him to
       communicate to him the true state of facts to enable him to judge the
       expediency of the bargain.

Maj. Op. at 25 (omission in original) (quoting Elder, 384 P.2d at 805). According to the

majority, this sentence confirms its view: the only inquiry we make regarding the

knowledge of the seller is whether the seller knows of the defect itself. See id. at 25–26.

       Elder is not so cabined. The majority is correct that we must not “ignore” the

sentence it spotlights. Id. at 25. Yet the majority chooses to disregard the sentence that

conflicts with its holding. Rather than pick one sentence or the other, we must give effect

to both. Under Elder, a seller can be liable when he possesses “superior knowledge” that

he does not disclose. 384 P.2d at 805 (quoting 23 Am. Jur. Fraud and Deceit § 80). But

a duty of disclosure does not automatically apply in that circumstance. For instance, as is

made clear by the very sentence the majority quotes, a court needs to further consider

whether the buyer “relies upon [the seller] to communicate to him the true state of facts to

enable him to judge the expediency of the bargain.” Maj. Op. at 25 (quoting Elder, 384

P.2d at 805). And similarly, a court must determine whether the seller is aware that its

knowledge is superior, because “[k]nowledge that the other party to a contemplated

transaction is acting under a mistaken belief as to certain facts is a factor in determining

that a duty of disclosure is owing.” Elder, 384 P.2d at 805 (internal quotation mark

omitted) (quoting 23 Am. Jur. Fraud and Deceit § 80). 4



       4
        Relying on this paragraph, the majority contends that I “acknowledge[] that
Elder identifies an instance in which a seller could be liable for nondisclosure despite

                                              3
       As for Mitchell, the majority dismisses that case’s reliance on the Second

Restatement of Torts as irrelevant to the issue at hand. It points out that there the Utah

Supreme Court cited the Second Restatement “not for the proposition that a duty arises

only if the seller knows the buyer is not aware of the defect, but as support for its

explanation of ‘what constitutes reasonable care in the discovery of defects.’” Maj. Op.

at 24 (quoting Mitchell, 31 P.3d at 575). Thus, the majority contends that Mitchell

provides no guidance as to how to answer the question before us. See id.

       The majority makes a valid point, but the conclusion it draws goes too far. True,

Mitchell did not concern the issue that the parties raise here. But the Utah Supreme Court

nevertheless quoted a sentence from the Second Restatement that addresses this question.

I would not be so quick to presume that that sentence is of no value as we predict how the

Utah Supreme Court would rule. And critically, Mitchell does not stand alone. Mitchell,

Elder, and Banberry together lead to the conclusion that we must consider a seller’s

awareness of what the buyer knows before a duty to disclose a defect is imposed. 5



being unaware that the buyer is operating under a mistaken view about a material fact,
that is, when the seller has ‘superior knowledge’ that he fails to disclose.” Maj. Op. at 26
n.13 (quoting Elder, 384 P.2d at 805). As noted above, however, I understand Elder not
to impose a disclosure duty automatically when a seller fails to disclose superior
knowledge, but, rather, to call for courts to also consider other factors, including,
critically, whether the seller is aware of the buyer’s ignorance.
        5
          The majority says that its reading of Mitchell “may seem inconsistent with” the
Second Restatement of Torts, but that inconsistency is of no moment because the more
recent Restatement (Third) of Torts has “endorse[d]” Mitchell. Maj Op. at 26 n.12. The
majority is correct that the Third Restatement uses Mitchell as the basis for an
illustration. See Restatement (Third) of Torts: Liability for Economic Harm § 13 cmt. d,
illus. 8 & reporter’s note d (2020). Yet the Third Restatement, unlike the majority,
interprets Mitchell to require a buyer to demonstrate more than just the seller’s

                                              4
       Taking a different tack, the majority turns to Anderson v. Kriser, 266 P.3d 819

(Utah 2011), which the majority construes as setting the limits as to what a buyer must

show about a seller’s knowledge to hold that seller liable for fraudulent nondisclosure

under Utah law. In Anderson, the Utah Supreme Court addressed fraudulent

nondisclosure’s second element—whether “the defendant knew of the information he

failed to disclose,” 266 P.3d at 823 (emphasis omitted)—and held that to satisfy this

element, a seller must have actual, not just constructive, knowledge of the defect, id. at

824–25. The majority maintains that “[i]n detailing what a plaintiff must prove that the

seller knew, the [Utah Supreme Court in Anderson] didn’t require the more detailed

showing that the Saltmans urge us to adopt.” Maj. Op. at 24. Thus, we should “decline

the . . . invitation to add a requirement that the Utah Supreme Court . . . hasn’t imposed.”

Id. at 24–25.

       The majority’s reliance on Anderson is misplaced. As noted, Anderson concerned

the second element of a nondisclosure claim—whether the seller knew the defect existed.

Anderson, 266 P.3d at 823–24. The first element—whether the seller owed a duty of

disclosure—was not contested. Id. at 822. The Utah Supreme Court, therefore, had no




knowledge of the defect itself, for the relevant illustration provides that a seller owes a
duty to disclose when he “knew of the defects before the sale, knew they would be of
great importance to Buyer, and knew they were not discoverable by the use of reasonable
care.” Id. § 13 cmt. d, illus. 8 (emphasis added). More generally, the Third Restatement
states that a duty of disclosure exists only when a seller “knows that the other party to
[the] transaction is mistaken about a basic assumption behind it.” Id. § 13(c) (emphasis
added). Thus, both the Second and Third Restatements repudiate the conclusion the
majority reaches.

                                             5
cause in Anderson to opine on the extent to which a seller’s knowledge bears on the

existence of a duty to disclose. 6 And more importantly, notwithstanding the majority’s

claim to the contrary, the Utah Supreme Court has indicated that we should consider a

seller’s knowledge as part of the duty-to-disclose inquiry—in Elder, Banberry, and

Mitchell.

       Even if the decisions of the Utah Supreme Court left doubt as to how to answer the

question presented, I would follow the lead of the Utah Court of Appeals, which held in

Barber Bros. Ford, Inc. v. Foianini, 2008 UT App 463, No. 20070700-CA, 2008 WL

5257123 (Utah Ct. App. Dec. 18, 2008) (McHugh, J.) (unpublished), that a party to a

transaction who is unaware of the other party’s ignorance owes no duty of disclosure.

See Stickley v. State Farm Mut. Auto. Ins. Co., 505 F.3d 1070, 1077 (10th Cir. 2007)

(“The decision of an intermediate appellate state court ‘is a datum for ascertaining state

law which is not to be disregarded by a federal court unless it is convinced by other

persuasive data that the highest court of the state would decide otherwise.’” (quoting

West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)). 7 In Barber Bros., a father

cosigned his son’s application for an auto loan. 2008 WL 5257123, at *1. But the son, as


       6
          Even though the parties in Anderson did not dispute the duty-of-disclosure
element, the Utah Court of Appeals stated in dicta that a builder-contractor categorically
owes no duty of disclosure when it sells a lot to a buyer but another developer
subsequently builds a home on the lot. Anderson, 266 P.3d at 823. This statement was
error, so the Utah Supreme Court corrected the court of appeals. Id. at 827. But that
issue has no relation to whether and how a seller’s knowledge affects a seller’s duty to
disclose.
        7
          Although Barber Bros. is unpublished, under the Utah Rules of Appellate
Procedure “unpublished decisions of the Court of Appeals issued on or after October 1,
1998[] may be cited as precedent.” Utah R. App. P. 30(f).

                                             6
part of the transaction, traded in a truck that “had previously been chipped,” an “event[]

that voided the factory warranty.” Id. Rather than disclose this issue, the son represented

that the truck had no defect. See id. at *2. After the buyer realized it had been misled, it

attempted to hold the father liable for the son’s deceit by asserting a claim for fraudulent

nondisclosure. Id. at *1.

       The Utah Court of Appeals rejected the buyer’s claim. Even though the father had

cosigned the application, the court explained that “[k]nowledge that the other party . . . is

acting under a mistaken belief . . . is a factor in determining that a duty of disclosure is

owing.” Id. at *2 (alteration and omissions in original) (internal quotation marks

omitted) (quoting Elder, 384 P.2d at 805). And in this instance, “there [was] nothing to

suggest that [the father] knew [his son] had told [the buyer] that the truck had not been

chipped.” Id. Thus, the father owed no duty of disclosure to the buyer. Id. at *1–2. The

same logic applies here.

       The majority disagrees. It says that even if we follow Barber Bros., a genuine

dispute of material fact remains because “[a] jury can consider whether the Saltmans

could have realistically been unaware that an experienced real estate purchaser like

Marcantel would have paid over $1.7 million for the Property had he known about the

Easement and its resulting limitations on development.” Maj. Op. at 26 n.12. Yet “[i]n a

response to a motion for summary judgment, a party cannot rest . . . on speculation, or on

suspicion.” Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988); see also, e.g., Genzer

v. James River Ins. Co., 934 F.3d 1156, 1160 (10th Cir. 2019) (same). And that is all that

Marcantel offers here.


                                               7
       In sum, under Utah law, a seller who is unaware that a buyer lacks knowledge of a

defect owes no duty to disclose. I respectfully dissent from section II of the majority’s

discussion holding otherwise.




                                             8